Exhibit 10.1
 

 
 
Branch Purchase and Assumption Agreement
 
 
by and among
 
 
River Valley Financial Bank
 
 
and
 
 
The New Washington State Bank
 
 
 
 
 
 
March 3, 2010
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Table of Contents
 
ARTICLE I DEFINITIONS
1
 
Section 1.01 Definitions.
1
     
ARTICLE II TERMS OF PURCHASE
4
 
Section 2.01 Assets.
4
 
Section 2.02 Liabilities.
4
 
Section 2.03 Pro-Rated Adjustment of Income and Expenses.
5
 
Section 2.04 Adjustments.
5
     
ARTICLE III TRANSFER OF ASSETS
5
 
Section 3.01 Real Estate.
5
 
Section 3.02 Fixed Assets.
6
 
Section 3.03 Cash on Hand.
6
 
Section 3.04 Records and Telephone Numbers.
6
 
Section 3.05 Contracts.
6
 
Section 3.06 Prepaid Expenses.
6
 
Section 3.07 Retirement Accounts.
6
 
Section 3.08 Allocation.
7
 
Section 3.09 Transfer Taxes.
7
 
Section 3.10 Destruction of Property.
7
     
ARTICLE IV CLOSING
7
 
Section 4.01 Closing Date.
7
 
Section 4.02 Closing Payment.
8
 
Section 4.03 Deliveries by Seller.
8
 
Section 4.04 Deliveries by Buyer.
8
     
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER
8
 
Section 5.01 Organization and Authority.
8
 
Section 5.02 Conflicts; Consents; Defaults.
8
 
Section 5.03 Title to Real Estate.
9
 
Section 5.04 Title to Assets Other Than Real Estate.
9
 
Section 5.05 Deposits.
9
 
Section 5.06 Contracts.
10
 
Section 5.07 Tax Matters.
10
 
Section 5.08 Employee Matters.
10
 
Section 5.09 Environmental Matters.
11
 
Section 5.10 Litigation.
11
 
Section 5.11 Performance of Obligations.
11
 
Section 5.12 Compliance with Law.
11
 
Section 5.13 Brokerage.
12
 
Section 5.14 Records.
12
 
Section 5.15 Insurance.
12
 
Section 5.16 Regulatory Enforcement Matters.
12





 
i

--------------------------------------------------------------------------------

 





 
Section 5.17 Community Reinvestment Act.
12
 
Section 5.18 Regulatory Approvals.
12
 
Section 5.19 Disclosure.
12
     
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER
13
 
Section 6.01 Organization and Authority.
13
 
Section 6.02 Conflicts; Defaults.
13
 
Section 6.03 Litigation.
13
 
Section 6.04 Regulatory Approvals.
13
 
Section 6.05 Community Reinvestment Act.
13
 
Section 6.06 Brokerage.
14
 
Section 6.07 Antitrust.
14
 
Section 6.08 Pro Forma Capital Requirements.
14
 
Section 6.09 Disclosure.
14
     
ARTICLE VII COVENANTS
14
 
Section 7.01 Reasonable Best Efforts.
14
 
Section 7.02 Press Releases.
14
 
Section 7.03 Access to Records and Information; Personnel; Customers.
15
 
Section 7.04 Operation in Ordinary Course.
15
 
Section 7.05 Regulatory Applications and Third Party Consents.
16
 
Section 7.06 Title Insurance and Surveys.
17
 
Section 7.07 Environmental Reports.
18
 
Section 7.08 Further Assurances.
19
 
Section 7.09 Payment of Checks.
20
 
Section 7.10 Close of Business on Closing Date.
20
 
Section 7.11 Confidentiality of Records.
20
 
Section 7.12 Solicitation of Customers.
20
 
Section 7.13 Installation/Conversion of Signage/Equipment.
21
 
Section 7.14 Seller Activities After Closing.
21
 
Section 7.15 Maintenance of Records by Buyer.
21
     
ARTICLE VIII EMPLOYEES
21
 
Section 8.01 Employees.
21
 
Section 8.02 Employment Contracts and Employee Benefit Plans.
23
 
Section 8.03 Employee Documents.
23
     
ARTICLE IX CONDITIONS TO CLOSING
23
 
Section 9.01 Conditions to the Obligations of Seller
23
 
Section 9.02 Conditions to the Obligations of Buyer.
24
 
Section 9.03 Condition to the Obligations of Seller and Buyer.
26
      ARTICLE X INDEMNIFICATION  26   Section 10.01 Indemnification by Seller.
 26   Section 10.02 Indemnification by Buyer.  27   Section 10.03 Limitation on
Losses; Deductible. 27





 
ii

--------------------------------------------------------------------------------

 




ARTICLE XI TERMINATION
28
 
Section 11.01 Termination.
28
 
Section 11.02 Effect of Termination and Abandonment.
29
     
ARTICLE XII OTHER AGREEMENTS
29
 
Section 12.01 Holds and Stop Payment Orders.
29
 
Section 12.02 ACH Items and Recurring Debits.
29
 
Section 12.03 Withholding.
29
 
Section 12.04 Retirement Accounts.
30
 
Section 12.05 Interest Reporting.
30
 
Section 12.06 Notices to Depositors.
30
 
Section 12.07 Card Processing and Overdraft Coverage.
31
 
Section 12.08 Taxpayer Information.
31
     
ARTICLE XIII GENERAL PROVISIONS
31
 
Section 13.01 Attorneys’ Fees.
31
 
Section 13.02 No Third Party Beneficiaries.
31
 
Section 13.03 Notices.
31
 
Section 13.04 Assignment.
32
 
Section 13.05 Successors and Assigns.
32
 
Section 13.06 Governing Law.
32
 
Section 13.07 Entire Agreement.
32
 
Section 13.08 Headings.
32
 
Section 13.09 Severability.
33
 
Section 13.10 Waiver.
33
 
Section 13.11 Counterparts.
33
 
Section 13.12 Force Majeure.
33
 
Section 13.13 Schedules.
33
 
Section 13.14 Knowledge.
33
 
Section 13.15 Survival.
33
 
Section 13.16 Transfer Charges and Assessments.
33
 
Section 13.17 Breaches of Agreements with Third Parties.
33
 
Section 13.18 Specific Performance.
33



Exhibit A
Contracts
Exhibit A(1)
Excluded Deposits
Exhibit B
Fixed Assets
Exhibit C
Prepaid Expenses
Exhibit D
Real Estate
Exhibit 2.02(a)
Assignment and Assumption Agreement
Exhibit 3.01(a)
Form of Corporate Warranty Deed
Exhibit 3.01(b)
Form of Vendor’s Affidavit
Exhibit 3.02(a)
Bill of Sale and Assignment
Exhibit 3.07
Retirement Account Transfer Agreement
Exhibit 5.05(b)
Deposits





 
iii

--------------------------------------------------------------------------------

 


Branch Purchase And Assumption Agreement
 
This Branch Purchase and Assumption Agreement (“Agreement”) is made and entered
into as of this 3rd day of March, 2010, by and among The New Washington State
Bank (“Seller”), an Indiana commercial bank having its home office in New
Washington, Indiana, and River Valley Financial Bank (“Buyer”), a federal
savings bank having its home office in Madison, Indiana.
 
 
RECITALS
 
WHEREAS, the Seller owns and operates a banking office located at 2675
Charlestown Road, New Albany, Indiana (the “Branch Office”);
 
WHEREAS, Buyer desires to acquire certain assets and assume certain liabilities
of Seller associated with the Branch Office, and Seller desires to transfer to
Buyer such assets and liabilities, all as described in more detail below; and
 
WHEREAS, Buyer desires to operate the Branch Office of Seller as a branch of
Buyer;
 
NOW THEREFORE, for and in consideration of the premises and the mutual
agreements, representations, warranties and covenants herein contained, the
parties, intending to be bound, hereby agree as follows:
 
 
ARTICLE I
DEFINITIONS
 
Section 1.01 Definitions.  In addition to the terms defined elsewhere in this
Agreement, as used herein, the following terms have the definitions indicated:
 
“Accrued Interest” on Deposits means interest that is accrued but unposted
through the close of business on the Closing Date.
 
“ACH Items” means automated clearing house debits and credits including social
security payments, federal recurring payments, and other payments debited and/or
credited to or from Deposit accounts pursuant to arrangements between the owner
of the account and third party initiating the credits or debits.
 
“Affiliate” of a party means any person, partnership, corporation, association
or other legal entity directly or indirectly controlling, controlled by, or
under common control with that party.
 
“APY” means Annual Percentage Yield as defined in Regulation DD, i.e., the total
interest earned on a deposit, based on the interest rate and the frequency of
compounding for a 365 day period, and expressed as a percentage.
 
“APYE” means Annual Percentage Yield Earned as defined in Regulation DD.
 


 
 

--------------------------------------------------------------------------------

 


“Assets” means the Real Estate, Fixed Assets, the Contracts, the Cash on Hand,
the Records, the Safe Deposit Boxes, the Prepaid Expenses, and the Telephone
Numbers.
 
“Branch Office” means the branch office of Seller located at 2675 Charlestown
Road, New Albany, Indiana 47150.
 
“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday, or Friday
that is not a federal or Indiana state holiday generally recognized by Indiana
commercial banks.
 
“Cash on Hand” means all petty cash, vault cash, and teller cash located at the
Branch Office.
 
“Closing” and “Closing Date” shall have the meanings assigned to them in Section
4.01 of the Agreement.
 
“Contracts” means the service and maintenance agreements and the other
agreements, licenses and permits to which Seller is a party (including contracts
relating to the Safe Deposit Boxes) listed on Exhibit A hereto.
 
“Deposit or Deposits” means a deposit or deposits as defined in Section 3(l)(1)
of the Federal Deposit Insurance Act (“FDIA”) as amended, 12 U.S.C. Section
1813(l)(1), including without limitation the aggregate balances of all savings
accounts with positive balances domiciled at the Branch Office, including
accounts accessible by negotiable orders of withdrawal (“NOW” accounts), other
demand instruments, Retirement Accounts, and all other accounts and deposits,
together with Accrued Interest thereon, if any; provided, however, that Deposit
or Deposits shall not include the deposit accounts listed on Exhibit A(1).
 
“DFI” means the Indiana Department of Financial Institutions.
 
“Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, restrictions, options, pledges, calls, commitments, security
interests, conditional sales agreements, title retention agreements, leases, and
other restrictions of any kind whatsoever.
 
“Environmental Laws” are defined in Section 5.09(a).
 
“Excluded Assets” are defined in Section 2.01(b).
 
“Excluded Liabilities” are defined in Section 2.02(b).
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Fed Funds Rate” means the rate for that day set forth opposite the caption
“Federal Fund (Effective)” in the daily statistical release designated as
“Composite 3:30 p.m. Quotations for U.S. Government Securities,” or any
successor publication, published by the Federal Reserve Bank of New York.
 


 
2

--------------------------------------------------------------------------------

 


“Fixed Assets” means all furniture, equipment, trade fixtures, ATMs, office
supplies,  and all other tangible personal property owned or leased by Seller,
located in or upon the Branch Office or used in the Seller’s Branch Office
business, and described on Exhibit B hereto, which includes the depreciated book
value of those Fixed Assets as of December 31, 2009.
 
“GAAP” means generally accepted accounting principles consistently applied by
Seller.
 
“Governmental Authority” means any court, administrative agency or commission or
other federal, state or local governmental authority or instrumentality.
 
“IRA” means Individual Retirement Account.
 
“IRS” means Internal Revenue Service.
 
“Liabilities” means the liabilities defined in Section 2.02 hereof.
 
“Prepaid Expenses” means the prepaid expenses relating to the Branch Office,
recorded or reflected on the books of Seller at the close of business on the
Closing Date (including, without limitation, prepaid FDIC deposit premiums
relating to the Deposits but excluding any prepaid insurance and prepaid
expenses related to obligations not be assumed by Buyer) listed or described on
Exhibit C hereto.
 
“Purchase Price” is defined in Section 2.01(c) hereof.
 
“Real Estate” means the real estate, buildings and fixtures owned by the Seller
as of the date hereof described in Exhibit D attached hereto, upon and at which
is located the Branch Office.
 
“Records” means (i) all open records and original documents, located at the
Branch Office or in centralized servicing areas pertaining to the Safe Deposit
Boxes or the Deposits, all of which shall comply with all applicable laws,
regulations, rules, and business practices with respect to the Safe Deposit
Boxes and the Deposits acquired from Seller pursuant to this Agreement; and (ii)
an account history of all accounts related to Deposits, Cash on Hand, and Safe
Deposit Boxes. Records includes but is not limited to signature cards, customer
cards, customer statements, legal files, pending files, all open account
agreements, Retirement Account agreements, Safe Deposit Box records, and
computer records.
 
“Recurring Debit” means payments made directly from a Deposit account to a third
party on a regularly scheduled basis pursuant to arrangements between the owner
of the account and the third party receiving the payments directly.
 
“Retirement Accounts” means any Deposit account, generally known as IRAs, Keoghs
or SEPs, maintained by a customer for the stated purpose of the accumulation of
funds to be drawn upon at retirement.
 


 
3

--------------------------------------------------------------------------------

 


“Safe Deposit Boxes” means all right, title and interest of Seller in and to any
safe deposit business conducted at the Branch Office as of the close of business
on the Closing Date.
 
“Telephone Numbers” means the telephone and facsimile numbers associated with
the Branch Office.
 
“TIN” means Taxpayer Identification Number.
 
“Transactions” means the purchase and transfer contemplated by Articles II and
III.
 
 
ARTICLE II
TERMS OF PURCHASE
 
Section 2.01 Assets.
 
(a)           Purchase and Sale. At the Closing and subject to the terms and
conditions set forth in this Agreement, Seller shall sell, convey, assign, and
transfer to Buyer and Buyer shall purchase and acquire from Seller all of
Seller’s right, title, and interest in and to the Assets.
 
(b)           Excluded Assets.  All assets, properties and rights of Seller not
expressly included in the Assets are excluded from the transactions contemplated
by this Agreement (the "Excluded Assets").
 
(c)           Purchase Price. In consideration for the Assets acquired by Buyer
and the assumption of the Liabilities by Buyer under this Agreement, Seller
shall pay in cash to Buyer (the “Purchase Price”) at Closing an amount equal to
the aggregate amount of the Deposits, plus Accrued Interest thereon, less the
sum of (a) $575,000, (b) the amount of the accrued and unpaid real and personal
property taxes relating to the Real Estate and the Assets, and (c) the face
amount of the Cash on Hand.
 
Such payment formula shall be further adjusted in accordance with Section 2.03
hereof (the “Purchase Price Calculation”).
 
In the event that the preceding formula results in a positive number, the Seller
will pay the positive amount to the Buyer in immediately available funds at
Closing. In the event the preceding formula produces a negative number, the
absolute value of such amount shall be paid by the Buyer to the Seller by wire
transfer on the Closing Date, and the Seller shall have no obligation to make
any payment to the Buyer.
 
Section 2.02 Liabilities.  Subject to the terms and conditions of this
Agreement, Buyer, on the Closing Date, shall assume and agree to pay, discharge
and perform when lawfully due, the following obligations debts and liabilities
of Seller (the “Liabilities”):
 
(a)           Deposits and Contracts. Each liability for the payment and
performance of Seller’s obligations on the Deposits and the Contracts in
accordance with the terms of such Deposits and Contracts in effect on the
Closing Date, pursuant to the form of Assignment and Assumption Agreement
attached to this Agreement as Exhibit 2.02(a).
 


 
4

--------------------------------------------------------------------------------

 


(b)           No Other Debt Obligations or Liabilities Assumed. It is understood
and agreed that, except as expressly set forth in this Section 2.02, Buyer shall
not assume or be liable for any of the debts, obligations, or liabilities of
Seller of any kind and nature whatsoever, fixed or contingent, with respect to
any period prior to or after the Closing Date (the “Excluded Liabilities”).
 
Section 2.03 Pro-Rated Adjustment of Income and Expenses.  All utility payments,
real and personal property lease payments, and similar expenses and charges
relating to the Real Estate and the Assets and all Federal Deposit Insurance
Corporation (“FDIC”) premiums and assessments relating to the Deposits assumed,
and any unearned income associated with the Safe Deposit Boxes shall be
pro­rated between the parties as of the Closing Date on the basis of a 365-day
year; provided, however, that all real and personal property taxes relating to
the Real Estate and the Assets shall not be prorated and shall be paid by Buyer
in accordance with Section 2.01(c). To the extent any such item has been prepaid
by the Seller for a period extending beyond the Closing Date, there shall be a
proportionate monetary adjustment in favor of the Seller provided the Buyer is
permitted to assume or purchase the same for no additional consideration. All
security deposits made by the Seller with respect to the Branch Office shall be
reimbursed to Seller to the extent the Seller would have had a right thereto at
the Closing Date. All expenses relating to the Branch Office which arise on and
after the Closing Date, shall be paid by the Buyer.
 
Section 2.04 Adjustments.  It is understood that the books and records of the
Seller may not be complete as of the Closing Date and that the exact amount or
amounts comprising the Purchase Price may not have been included therein as of
the Closing Date because items were not posted on the Closing Date, or for other
reasons complete information with respect to such items was not otherwise
available. The Purchase Price to be paid at Closing will be calculated as
accurately as possible at the Closing Date based on the information then
available. Within 14 days after the Closing Date, the Seller and the Buyer shall
prepare a final closing statement setting forth the payment required pursuant to
Section 2.01(c) of this Agreement based on the complete information which should
be available and the final posting of items which shall have occurred by such
date. Each party shall provide the other party full access to its books and
records to enable the other party to verify the final calculation of the
Purchase Price. Within 10 days after agreement by Buyer and Seller as to this
final closing statement, the Buyer shall pay to the Seller or the Seller shall
pay to the Buyer, as appropriate, the difference between the amount paid on the
Closing Date and the amount required to be paid pursuant to the final closing
statement, with interest thereon from the Closing Date to the date of payment at
the Fed Funds Rate.
 
 
ARTICLE III
TRANSFER OF ASSETS
 
Subject to the terms and conditions of this Agreement, on and as of the Closing
Date, Seller shall assign, transfer, convey and deliver to Buyer the Assets as
described in Section 3.01 through Section 3.07 of this Article III.
 
Section 3.01 Real Estate.  All of Seller’s right, title and interest on the
Closing Date in and to the Real Estate, together with all of Seller’s rights in
and to all improvements thereon, and
 


 
5

--------------------------------------------------------------------------------

 


all easements associated therewith. Seller shall cause a Corporate Warranty Deed
and Vendor’s Affidavit in the form of Exhibits 3.01 (a) and (b) to be delivered
to Buyer on the Closing Date with respect to the Real Estate to effect such
transfer. All Real Estate shall be delivered to Buyer free and clear of all
Encumbrances (except taxes which are a lien but not yet payable and easements,
rights-of-way, and other similar restrictions of record which do not have a
material adverse effect on the value of the Real Estate).
 
Section 3.02  Fixed Assets.
 
(a)           All of Seller’s right, title, and interest in and to the Fixed
Assets free and clear of all Encumbrances other than the rights of lessors under
leases. Seller shall cause a Bill of Sale and Assignment of such property in the
form of Exhibit 3.02(a) to be delivered to Buyer on the Closing Date to effect
such transfer.
 
(b)           Exhibit B sets forth the Fixed Assets, including the tangible
personal property situated at the Branch Office including furniture, fixtures,
equipment, and ATMs, which schedule identifies each item of such personal
property with reasonable particularity, giving the net book value of such item
on Seller’s books and describing any Encumbrances thereon. Seller hereby agrees
that the personal property to be delivered on the Closing Date shall be
substantially the same as the personal property set forth on Exhibit B, ordinary
wear and tear excepted, provided, that in the event of material damage to the
Fixed Assets, Seller shall have the option to repair or replace such Fixed
Assets at Seller’s sole cost and expense. Seller shall assign to Buyer any
manufacturer or supplier warranty covering such Fixed Assets.
 
Section 3.03 Cash on Hand.  All Cash on Hand at the Branch Office as of the
close of business on the Closing Date, pursuant to the Bill of Sale and
Assignment attached hereto as Exhibit 3.02(a).
 
Section 3.04 Records and Telephone Numbers.  All Records related to the Assets
transferred or Liabilities assumed by Buyer hereunder and the Telephone Numbers
shall be delivered and assigned to Buyer as of the close of business on the
Closing Date pursuant to the Bill of Sale and Assignment attached hereto as
Exhibit 3.02(a).
 
Section 3.05 Contracts.  All of Seller’s right, title and interest at the close
of business on the Closing Date in and to the Contracts pursuant to the
Assignment and Assumption Agreement attached hereto as Exhibit 2.02(a).
 
Section 3.06 Prepaid Expenses.  All of Seller’s right, title and interest as of
the close of business on the Closing Date in and to the Prepaid Expenses
pursuant to the Bill of Sale and Assignment attached hereto as Exhibit 3.02(a).
 
Section 3.07 Retirement Accounts.  With regard to each Retirement Account all of
the Seller’s right, title and interest in and to the related plan or trustee
arrangement, and in and to all assets held by Seller pursuant thereto, pursuant
to the Retirement Account Transfer Agreement attached hereto as Exhibit 3.07.
Pursuant to the terms of such Retirement Account Transfer Agreement, Buyer
agrees to assume all of the fiduciary relationships of Seller arising out of any
Retirement Accounts assigned to Buyer pursuant to this Section 3.07, and with
respect to such
 


 
6

--------------------------------------------------------------------------------

 


accounts, Buyer shall assume all of the obligations and duties of Seller as
fiduciary and succeed to all such fiduciary relationships of Seller as fully and
to the same extent as if Buyer had originally acquired, incurred, or entered
into such fiduciary relationships. Notwithstanding anything in this Agreement to
the contrary, however, Buyer will not assume or be responsible for any act or
failure to act of Seller in connection with such Retirement Accounts on or prior
to the Closing Date.
 
Section 3.08 Allocation.  The Buyer and Seller agree that the allocation of the
Purchase Price will be made based on the relative fair market value of the
assets and liabilities acquired, as required by Section 1060 of the Internal
Revenue Code of 1986, as amended, and agree to utilize such allocation for
federal income tax purposes (the “Purchase Price Allocation”). Such Purchase
Price Allocation shall be mutually agreed to by Buyer and Seller prior to the
Closing Date and will be consistently reflected by each party on their federal
income tax returns and similar documents, including, but not limited to,
Internal Revenue Service Form 8594. No party shall file any document or assert
any position that conflicts or is inconsistent with such Purchase Price
Allocation, and each party agrees to inform the other promptly upon receipt of
any communication from (or forwarding any communication to) the Internal Revenue
Service relating to Form 8594. Each party shall cooperate fully with the other
in filing Form 8594.
 
Section 3.09 Transfer Taxes.  Buyer shall pay all transfer and conveyance taxes
in connection with the transfer of the Assets to Buyer and Buyer shall pay all
recording fees in connection with the transfer of the Real Estate to Buyer.
 
Section 3.10 Destruction of Property.  Seller will give Buyer prompt written
notice of (a) any material fire or casualty on any of the Assets, and (b) any
actual or threatened condemnation of all or any part of any of the Real Estate.
Upon receipt of such notice, Buyer may, in its sole and exclusive discretion,
within 14 days of receipt of such notice, elect either to: (x) close the
Transactions, excluding the personal property or real property in question and
deducting from the Purchase Price an amount equal to Seller’s financial
reporting book value thereof; or (y) elect to close the Transactions, including
the personal property or real property in question, in which event Seller shall
(i) assign, transfer and set over unto Buyer all right, title and interest
Seller has in and to any condemnation award, casualty award, insurance policy,
insurance payment, or any manner of payment whatever in any way related to the
condemnation or casualty, and (ii) in the event of a casualty, extend Buyer a
credit against the Purchase Price in the amount of any deductible carried under
any policy of insurance; provided, however, that in the event of a material fire
or casualty affecting the Branch Office, Buyer may in its sole discretion,
within 14 days of receipt of such notice, elect to terminate this Agreement, in
which event neither party shall have any further liability or obligation to the
other. For purposes hereof a “material fire or casualty” is one whose cost of
repair is reasonably estimated by Buyer to be more than $25,000.
 
 
ARTICLE IV
CLOSING
 
Section 4.01 Closing Date.  The closing (“Closing”) under this Agreement shall
be held at such time and place as shall be mutually agreeable to the parties, as
promptly as practicable and no later than 15 days after the fulfillment or
waiver of all the terms and conditions contained in Article IX of this
Agreement.
 


 
7

--------------------------------------------------------------------------------

 


The date on which the Closing is to be held is herein called the “Closing Date.”
The Closing shall be deemed to occur at 11:59 p.m. Central Standard Time on the
Closing Date, and the Branch Office will close for business at 3:00 p.m. Central
Standard Time on the Closing Date.
 
Section 4.02 Closing Payment.  The cash amount owed to Seller by Buyer or by
Buyer to Seller pursuant to Section 2.01(c) will be paid by Buyer or Seller, as
applicable, by wire transfer in immediately available funds on the Closing Date.
 
Section 4.03 Deliveries by Seller.  At or prior to the Closing, Seller shall
deliver to Buyer the documents set forth in Section 9.02(c) of this Agreement,
and on the Closing Date, Seller shall deliver possession of the Assets to Buyer.
 
Section 4.04 Deliveries by Buyer.  At or prior to the Closing, Buyer shall
deliver to Seller the documents set forth in Section 9.01(c) of this Agreement.
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER
 
On or prior to the date hereof, Seller has delivered to Buyer a schedule
(“Disclosure Schedule”) setting forth, among other things, items the disclosure
of which is necessary or appropriate either (i) in response to an express
disclosure requirement contained in a provision hereof or (ii) as an exception
to one or more representations or warranties contained in this Article V or to
one or more of Seller’s covenants contained in Article VII.
 
Seller represents and warrants to Buyer, as follows:
 
Section 5.01 Organization and Authority.  Seller is a commercial bank organized,
validly existing, and in good standing (to the extent applicable) under the laws
of the State of Indiana with full power and authority to carry on its business
as now being conducted and to own and operate the properties which it owns
and/or operates, including the Branch Office. The execution, delivery, and
performance by Seller of this Agreement are within its corporate power and have
been duly authorized by all necessary corporate action on its part. This
Agreement has been duly executed and delivered by Seller and constitutes its
valid and legally binding obligation, enforceable against it in accordance with
its terms, subject to bankruptcy, receivership, insolvency, reorganization,
moratorium or similar laws affecting or relating to creditors’ rights generally
and subject to general principles of equity.
 
Section 5.02 Conflicts; Consents; Defaults.  Except as may be set forth in the
Disclosure Schedule, neither the execution and delivery of this Agreement by
Seller nor the consummation of the Transactions will (i) conflict with, result
in the breach of, constitute a default under or accelerate the performance
required by, any order, law, regulation, contract, instrument or commitment to
which Seller is a party or by which it is bound, (ii) violate the articles of
incorporation or bylaws of Seller, (iii) require any consent, approval,
authorization or filing under any law, regulation, judgment, order, writ,
decree, permit, license or agreement to which Seller is a party other than any
required regulatory approvals of the OTS or any other Governmental Authority.
 


 
8

--------------------------------------------------------------------------------

 


Section 5.03 Title to Real Estate.  Except as may be disclosed in the Disclosure
Schedule, (i) Seller has good, marketable and insurable title to the Real
Estate, free and clear of all Encumbrances (except taxes which are a lien but
not yet payable and easements and rights-of-way; (ii) the Real Estate complies
in all material respects with all applicable private agreements, zoning
requirements and, to Seller's knowledge, other governmental laws and regulations
relating thereto; and (iii) there are no condemnation proceedings pending or, to
Seller's knowledge, threatened with respect to the Real Estate.
 
Section 5.04 Title to Assets Other Than Real Estate.  Seller is the lawful owner
of and has good and marketable title to Cash on Hand, Prepaid Expenses, the
Fixed Assets owned by it, and all Records, free and clear of all Encumbrances.
Each item of tangible personal property included in the Seller Assets is in good
repair and good operating condition, ordinary wear and tear excepted, is
suitable for immediate use in the ordinary course of Seller’s banking business
and, subject to the foregoing representation, will be received by Buyer in "AS
IS, WHERE IS" condition, with no warranties or guarantees by Seller as to future
performance, fitness for particular purpose, merchantability or otherwise,
except those related to title.
 
Section 5.05 Deposits.
 
(a)           Seller has delivered to Buyer a true and complete copy of the
account forms for all Deposits offered by Seller. Except as listed in the
Disclosure Schedule, all the accounts related to the Deposits are in material
compliance with all applicable laws, orders and regulations and were originated
in material compliance with all applicable laws, orders and regulations.
 
(b)           Exhibit 5.05(b) is a true and correct schedule of the Deposits
prepared as of the date indicated thereon (which shall be updated through the
Closing Date), listing by category and the amount of such deposits, together
with the amount of Accrued Interest thereon. All Deposits are insured to the
fullest extent permissible by the FDIC. Subject to the receipt of all requisite
regulatory approvals, Seller has and will have at the Closing Date all rights
and full authority to transfer and assign the Deposits without restriction. As
of the date hereof, with respect to the Deposits:
 
(1)           Subject to items returned without payment in full (“Return Items”)
and immaterial bookkeeping errors, all interest accrued or accruing on the
Deposits has been properly credited thereto, and properly reflected on Seller’s
books of account, and Seller is not in default in the payment of any thereof;
 
(2)           Subject to Return Items and immaterial bookkeeping errors, Seller
has timely paid and performed all of its obligations and liabilities relating to
the Deposits as and when the same have become due and payable;
 
(3)           Subject to immaterial bookkeeping errors, Seller has administered
all of the Deposits in accordance with applicable fiduciary duties and good and
sound financial practices and procedures, and has properly made all appropriate
credits and debits thereto; and
 


 
9

--------------------------------------------------------------------------------

 


(4)           None of the Deposits are subject to any Encumbrances or any legal
restraint or other legal process, other than loans secured by the Deposits,
customary court orders, levies, and garnishments affecting the depositors, all
of which Encumbrances are described on Exhibit 5.05(b).
 
Section 5.06 Contracts.  The Disclosure Schedule lists or describes the
following:
 
(a)           Each lease or license with respect to the Real Estate or the Fixed
Assets to which Seller is a party whether as lessee or lessor or licensee or
licensor;
 
(b)           The name, annual salary and primary department assignment as of
December 31, 2009, of each employee of Seller at the Branch Office and any
employment or consulting agreement or arrangement with respect to each such
person; and
 
(c)           Final and complete copies of each document, plan or contract
listed and described in the Disclosure Schedule pursuant to this Section 5.06
have been provided to Buyer.
 
Section 5.07 Tax Matters.  Except as set forth in the Disclosure Schedule,
Seller has filed with the appropriate governmental agencies all federal, state
and local income, franchise, excise, sales, use, real and personal property and
other tax returns and reports required to be filed by it with respect to the
Assets or the Branch Office. Seller is not (a) delinquent in the payment of any
such taxes shown on such returns or reports or on any assessments received by it
for such taxes; (b) aware of any pending or threatened examination for income
taxes for any year by the IRS or any state tax agency; (c) subject to any
agreement extending the period for assessment or collection of any federal or
state tax; or (d) a party to any action or proceeding with, nor has any claim
been asserted against it by, any Governmental Authority for assessment or
collection of taxes. To Seller's knowledge, Seller is not the subject of any
threatened action or proceeding by any Governmental Authority for assessment or
collection of taxes relating to the Branch Office.
 
Section 5.08 Employee Matters.
 
(a)           Except as may be disclosed in the Disclosure Schedule, Seller has
not entered into any collective bargaining agreement with any labor organization
with respect to any group of employees of the Seller working at the Branch
Office, and to the knowledge of the Seller, there is no present effort nor
existing proposal to attempt to unionize any group of such employees of the
Seller.
 
(b)           Except as may be disclosed in the Disclosure Schedule with respect
to employees working at the Branch Office, (i) to Seller's knowledge, Seller is
and has been in material compliance with all applicable laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours, including, without limitation, any such laws respecting
employment discrimination and occupational safety and health requirements, and
the Seller is not engaged in any unfair labor practice; (ii) there is no unfair
labor practice complaint against Seller pending or, to the knowledge of Seller,
threatened before the National Labor Relations Board; (iii) there is no labor
dispute, strike, slowdown or stoppage actually pending or, to the knowledge of
Seller,
 


 
10

--------------------------------------------------------------------------------

 


threatened against or directly affecting Seller; and (iv) Seller has not
experienced any work stoppage or other such labor difficulty during the past 5
years.
 
Section 5.09 Environmental Matters.
 
(a)           As used in this Agreement, “Environmental Laws” means all local,
state and federal environmental, health and safety laws and regulations in all
jurisdictions in which Seller has done business or owned, leased or operated
property, including, without limitation, the Federal Resource Conservation and
Recovery Act, the Federal Comprehensive Environmental Response, Compensation and
Liability Act, the Federal Clean Water Act, the Federal Clean Air Act, and the
Federal Occupational Safety and Health Act.
 
(b)           Except as may be disclosed in the Disclosure Schedule, to Seller's
knowledge, no activity or condition exists at or upon the Real Estate that
violates any Environmental Law, and no condition has existed or event has
occurred with respect to the Real Estate that, with notice or the passage of
time, or both, would constitute a violation of any Environmental Law or obligate
(or potentially obligate) Seller to remedy, stabilize, neutralize or otherwise
alter the environmental condition of the Real Estate where the aggregate cost of
such actions would be material to Seller. Except as may be disclosed in the
Disclosure Schedule, to Seller's knowledge, Seller has not received any notice
from any person or entity that the operation or condition of any of the Real
Estate is or was in violation of any Environmental Law or that Seller is
responsible (or potentially responsible) for the cleanup or other remediation of
any pollutants, contaminants, or hazardous or toxic wastes, substances or
materials at, on or beneath any such property.
 
Section 5.10 Litigation.  Except as set forth in the Disclosure Schedule, there
is no action, suit, proceeding or investigation pending against Seller or to the
best knowledge of Seller threatened against or affecting Seller, before any
court or arbitrator or any governmental body, agency, or official involving a
monetary claim for $25,000 or more or equitable relief (i.e., specific
performance or injunctive relief) relating to the Branch Office, operations at
the Branch Office, or employees working at the Branch Office. Seller is not
aware of any facts that would reasonably afford a basis for any such action,
suit, proceeding or investigation.
 
Section 5.11 Performance of Obligations.  Seller has performed in all material
respects all obligations required to be performed by it to date under the
Contracts and the Deposits, and Seller is not in material default under, and no
event has occurred which, with the lapse of time or action by a third party,
could result in a material default under, any such agreements or arrangements.
 
Section 5.12 Compliance with Law.  Seller has all licenses, franchises, permits
and other governmental authorizations that are legally required to enable it to
conduct its business in all material respects at the Branch Office and has
conducted its business at the Branch Office in compliance in all material
respects with all applicable federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders or decrees applicable thereto
or to the
 


 
11

--------------------------------------------------------------------------------

 


employees conducting such business. To Seller's knowledge, the Branch Office
complies with all applicable requirements of the Americans with Disabilities
Act.
 
Section 5.13 Brokerage.  There are no existing claims or agreements for
brokerage commissions, finders’ fees, or similar compensation in connection with
the Transactions contemplated by this Agreement payable by Seller.
 
Section 5.14 Records.  The Records to be delivered to Buyer under Section
2.01(a) of this Agreement are and shall be sufficient to enable Buyer to conduct
a banking business with respect thereto under the same standards as Seller has
heretofore conducted such business.
 
Section 5.15 Insurance.  The Real Estate and the Fixtures are adequately insured
by financially sound and reputable insurers in such amounts and against fire and
other risks insured against by extended coverage and public liability insurance,
as is customary with banks of similar size. The Disclosure Schedule sets forth,
for each material policy of insurance maintained by Seller with respect to the
Branch Office the amount and type of insurance, the name of the insurer and the
amount of the annual premium. All amounts due and payable under such insurance
policies are fully paid, and all such insurance policies are in full force and
effect.
 
Section 5.16 Regulatory Enforcement Matters.  Except as may be disclosed in the
Disclosure Schedule, the Seller is not subject to, and has received no notice or
advice that it may become subject to, any order, agreement or memorandum of
understanding with any federal or state agency charged with the supervision or
regulation of banks or bank holding companies or engaged in the insurance of
financial institution deposits or any other governmental agency having
supervisory or regulatory authority with respect to Seller.
 
Section 5.17 Community Reinvestment Act.  Seller received a rating of
“Satisfactory” in its most recent examination or interim review with respect to
the Community Reinvestment Act. Seller has not been advised of any supervisory
concerns regarding its compliance with the Community Reinvestment Act.
 
Section 5.18 Regulatory Approvals.  The information furnished or to be furnished
by Seller for the purpose of enabling Seller or Buyer to complete and file all
requisite regulatory applications is or will be true and complete as of the date
so furnished. There are no facts known to the Seller which Seller has not
disclosed to the Buyer in writing, which, insofar as Seller can now reasonably
foresee, may have a material adverse effect on the ability of the Buyer or
Seller to obtain all requisite regulatory approvals or to perform its
obligations pursuant to this Agreement.
 
Section 5.19 Disclosure.  No representation or warranty contained in this
Article V and no statement or information relating to Seller or any Assets or
Liabilities contained in (i) this Agreement (including the Schedules and
Exhibits hereto), or (ii) in any certificate or document furnished or to be
furnished by or on behalf of Seller to Buyer pursuant to this Agreement,
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements made herein
or therein, in light of the circumstances in which they were made, not
misleading.
 


 
12

--------------------------------------------------------------------------------

 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows:
 
Section 6.01 Organization and Authority.  Buyer is a federal savings bank duly
organized and validly existing under the laws of the United States of America
with full power and authority to carry on its business as now being conducted
and to own and operate the properties which it now owns and/or operates. The
execution, delivery, and performance by Buyer of this Agreement are within
Buyer’s corporate power, have been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by Buyer and
constitutes the valid and legally binding obligation of Buyer, enforceable
against it in accordance with its terms, subject to bankruptcy, receivership,
insolvency, reorganization, moratorium or similar laws affecting or relating to
creditors’ rights generally and subject to general principles of equity.
 
Section 6.02 Conflicts; Defaults.  Neither the execution and delivery of this
Agreement by Buyer nor the consummation of the Transactions will (i) conflict
with, result in the breach of, constitute a default under, or accelerate the
performance required by, the terms of any order, law, regulation, contract,
instrument or commitment to which Buyer is a party or by which Buyer is bound,
(ii) violate the charter or bylaws of Buyer, (iii) require any consent,
approval, authorization or filing under any law, regulation, judgment, order,
writ, decree, permit or license to which Buyer is a party or by which Buyer is
bound, other than any required regulatory approvals of the OTS. Buyer is not
subject to any agreement or understanding with any regulatory authority which
would prevent or adversely affect the consummation by Buyer of the transactions
contemplated by this Agreement.
 
Section 6.03 Litigation.  There is no action, suit, proceeding or investigation
pending against Buyer, or to the knowledge of Buyer, threatened against or
affecting Buyer, before any court or arbitrator or any governmental body, agency
or official which alone or in the aggregate would, if adversely determined,
adversely affect the ability of Buyer to perform its obligations under this
Agreement or which in any manner questions the validity of this Agreement. Buyer
is not aware of any facts that would reasonably afford a basis for any such
action, suit, proceeding or investigation.
 
Section 6.04 Regulatory Approvals.  The information furnished or to be furnished
by Buyer for the purpose of enabling Seller or Buyer to complete and file all
requisite regulatory applications is or will be true and complete as of the date
so furnished. Except as set forth in the Disclosure Schedule, there are no facts
known to the Buyer which, insofar as Buyer can now reasonably foresee, may have
a material adverse effect on the ability of the Buyer or Seller to obtain all
requisite regulatory approvals or to perform its obligations pursuant to this
Agreement.
 
Section 6.05 Community Reinvestment Act.  Buyer received a rating of
“Satisfactory” in its most recent examination or interim review with respect to
the Community Reinvestment Act. Except as set forth in the Disclosure Schedule,
Buyer has not been advised of any supervisory concerns regarding its compliance
with the Community Reinvestment Act.
 


 
13

--------------------------------------------------------------------------------

 


Section 6.06 Brokerage. There are no existing claims or agreements for brokerage
commissions, finders’ fees, or similar compensation in connection with the
Transactions contemplated by this Agreement payable by Buyer.
 
Section 6.07 Antitrust. Buyer has no knowledge that it will be required to
divest deposit liabilities, branches, loans or any business or line of business
as a condition to the receipt of any requisite regulatory approval in connection
with the Transactions contemplated by this Agreement.
 
Section 6.08 Pro Forma Capital Requirements. Buyer is and, on a pro forma basis
giving effect to the transactions, will be (a) at least "adequately
capitalized", as defined for purposes of the Federal Deposit Insurance Act and
the rules and regulations promulgated thereunder, and (b) in compliance with all
capital requirements, standards and ratios required by each state or federal
regulator with jurisdiction over Buyer, and, to Buyer’s knowledge, no such
regulator is likely to, or has indicated that it will, condition any regulatory
approval required in connection with the Transactions contemplated by this
Agreement upon an increase in Buyer's capital or compliance with any capital
requirement, standard or ratio.
 
Section 6.09 Disclosure.  No representation or warranty contained in this
Article VI and no statement or information relating to Buyer contained in (i)
this Agreement (including the Schedules and Exhibits hereto), or (ii) in any
certificate or document furnished or to be furnished by or on behalf of Buyer to
Seller pursuant to this Agreement, contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary to
make the statements made herein or therein, in light of the circumstances in
which they were made, not misleading.
 
 
ARTICLE VII
COVENANTS
 
Section 7.01 Reasonable Best Efforts.  Subject to the terms and conditions of
this Agreement, each of Seller and Buyer agrees to use its reasonable best
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Transactions as promptly as
practicable and shall cooperate fully with the other party hereto to that end.
 
Section 7.02 Press Releases.  Each of Buyer and Seller agree that it will not,
without the prior approval of the other party, issue any press release or
written statement for general circulation relating to the transactions
contemplated hereby (except for any release or statement that, in the opinion of
outside counsel to such party, is required by law or regulation and as to which
such party has used its best efforts to discuss with the other party in advance,
provided that such release or statement has not been caused by, or is not the
result of, a previous disclosure by or at the direction of such party or any of
its representatives that was not permitted by this Agreement).
 


 
14

--------------------------------------------------------------------------------

 


Section 7.03 Access to Records and Information; Personnel; Customers.
 
(a)           Upon reasonable advance notice, Seller shall afford to the
officers and authorized representatives of Buyer reasonable access during
regular business hours to the offices, properties, books, contracts, commitments
and records of Seller in order that Buyer, at Buyer's sole expense, may have
full opportunity to make a reasonable review and investigation of the Deposits,
Assets, Liabilities and the operations of the Branch Office. The officers of
Seller shall furnish Buyer with such additional financial and operating data and
other information relating to the assets, properties and business of Seller as
Buyer shall from time to time reasonably request.  Nothing in this Section 7.03
shall be deemed to require Seller to disclose information it cannot lawfully
disclose or to breach any obligation of confidentiality or to reveal any
proprietary information, trade secrets or marketing, business or strategic plans
not related to the transactions contemplated by this Agreement.
 
(b)           Following the execution of this Agreement, Buyer may, at its own
expense, be entitled to meet and communicate with, and deliver information,
brochures, bulletins, press releases, and other communications to Branch Office
customers of Seller concerning the Transactions and concerning the business and
operations of Buyer; provided, however, that (i) Seller shall be entitled to
attend any such meetings and must approve any such written communications before
they are sent, which approval shall not be unreasonably withheld, and (ii) no
such meetings shall occur, nor such written communications sent, until Buyer has
obtained all regulatory approvals from each Governmental Authority required to
approve the Transactions contemplated by this Agreement.
 
Section 7.04 Operation in Ordinary Course.  From the date hereof to the Closing
Date, Seller shall: (a) not engage in any transaction affecting the Branch
Office, the Deposits, the Liabilities, or the Assets except in the ordinary
course of business, and shall operate and manage its business in the ordinary
course consistent with past practices; (b) use reasonable best efforts to
maintain the Branch Office in a condition substantially the same as on the date
of this Agreement, reasonable wear and use excepted; and (c) use reasonable best
efforts to duly maintain compliance with all laws, regulatory requirements and
agreements to which it is subject or by which it is bound. Without limiting the
generality of the foregoing, prior to the Closing Date, Seller shall not,
without the prior written consent of Buyer, which consent shall not be
unreasonably withheld:
 
(a)           fail to maintain the Fixed Assets and Real Estate in their present
state of repair, order and condition, reasonable wear and tear and casualty
excepted;
 
(b)           fail to comply, in all material respects, with all applicable laws
and regulations relating to its operations;
 
(c)           authorize or enter into any contract or amend, modify or
supplement any contract relating to or affecting its Branch Office operations or
involving any of the Assets or Liabilities;
 


 
15

--------------------------------------------------------------------------------

 


(d)           do any act which, or omit to do any act the omission of which,
could cause a breach of any Contract;
 
(e)           undertake any actions which are inconsistent with a program to use
all reasonable efforts to maintain good relations with its Branch Office
employees or customers;
 
(f)           transfer, assign, encumber, or otherwise dispose of, or enter into
any contract, agreement, or understanding to transfer, assign, encumber, or
otherwise dispose of, any of the Assets except in the ordinary course of
business;
 
(g)           invest in any Fixed Assets or improvements except for commitments
previously disclosed to Buyer in writing, made on or before the date of this
Agreement for replacements of furniture, furnishings and equipment, for normal
maintenance and refurbishing, purchased or made in the ordinary course of
business and for emergency and casualty repairs and replacements;
 
(h)           increase or agree to increase the salary, remuneration, or
compensation of its employees or pay or agree to pay any uncommitted bonus to
any Branch Office employee, except for normal merit raises consistent with past
practice;
 
(i)           pay incentive compensation to Branch Office employees for purposes
of retaining their services or maintaining Deposit levels through the Closing
Date;
 
(j)           enter into or renew any employment agreements with Branch Office
employees of Seller;
 
(k)           amend or modify any of its promotional, deposit account or account
loan practices of the Branch Office other than amendments or modifications in
the ordinary course of business or otherwise consistent with the provisions of
this Agreement;
 
(l)           fail to maintain deposit rates substantially in accord with past
standards and practices; or
 
(m)           change or amend its schedules or policies relating to service
charges or service fees.
 
Section 7.05 Regulatory Applications and Third Party Consents.  As promptly as
practicable after the date of this Agreement, Buyer shall file all applications,
filings, notices, consents, permits, requests, or registrations required to
obtain authorizations of any Governmental Authority and Buyer and Seller shall
use their best efforts to obtain all consents of third parties necessary to
consummate the Transactions. Each party agrees to use its reasonable best
efforts to cooperate in connection with obtaining such authorizations and
consents. Each party will keep the other party apprised of the status of
material matters relating to completion of the Transactions. Copies of
applications and correspondence with such Governmental Authorities shall be
promptly provided to the other party. Each of Buyer and Seller agree, upon
request, to furnish the other party with all information concerning itself and
its respective directors, officers and shareholders and such other matters as
may be reasonably necessary or
 


 
16

--------------------------------------------------------------------------------

 


advisable in connection with any filing, notice or application made by or on
behalf of Buyer or Seller to any third party or Governmental Authority.
 
Section 7.06 Title Insurance and Surveys.
 
(a)           The Seller and the Buyer shall use their reasonable best efforts
to order within 5 business days of the date hereof, with respect to the Real
Estate:
 
(1)           a commitment for an ALTA 2006 owner’s title insurance policy for
the Real Estate (each, a “Title Commitment”) issued on a date subsequent to the
date hereof by a title company agreed to by the Buyer and the Seller (the “Title
Insurer”), insuring the fee simple title of the Buyer in the Real Estate,
including any easements appurtenant thereto, in an amount equal to Buyer’s
reasonable estimated value of the Real Estate, which shall include: (i) an
extended coverage endorsement guaranteeing the deletion of all general or
standard exceptions customarily contained in an ALTA 2006 owners title insurance
policy, (ii) an ALTA Endorsement 3.1 (Zoning Complete Structure) as amended to
include parking, (iii) a tax parcel endorsement, (iv) a subdivision endorsement,
and (v) such other endorsements as Buyer deems necessary and appropriate;
 
(2)           legible copies of all documents cited, raised as exceptions or
noted in the Title Commitment or the Survey (as defined below) with respect to
the Real Estate to the extent reasonably available (“Title Documents”); and
 
(3)           a survey for the Real Estate prepared in accordance with current
ALTA/ACSM land survey standards by a registered land surveyor agreed to by the
Buyer and the Seller and licensed in Indiana (the “Surveyor”), which references
the 2005 requirements adopted by ALTA/ACSM and NSPS, certified as of a date
subsequent to the date hereof and showing with respect to such Real
Estate:  (A) the legal description; (B) Table A, Items 1 (monuments placed and
set), 2 (vicinity map), 3 (flood zone designation), 4 (gross land area), 6
(setback, height and area restrictions per zoning and/or building code), 7a
(exterior dimensions of all buildings at ground level), 7b (square footage of
exterior footprint and gross floor area), 7c (measured height of buildings), 8
(visible improvements), 9 (parking, including the number of spaces on the
subject property), 10 (indication of access), 11b (evidence of utilities per
observation and plans), 13 (names of adjoining owners of platted land), 14
(distance to nearest intersecting streets), 16 (evidence of earth moving), 17
(changes to right of way) and 18 (evidence of dump site) and show them thereon
(each, a “Survey”). ALTA Minimum Standard Detail Certificate certified to Buyer,
the title company and Buyer’s designees. In the ALTA Certification, please ask
the surveyor to make reference to Table A and specifically Items 1 (monuments
placed and set), 2 (vicinity map), 3 (flood zone designation), 4 (gross land
area), 6 (setback, height and area restrictions per zoning and/or building
code), 7a (exterior dimensions of all bldgs. at ground level), 7b (square
footage of exterior footprint and gross floor area), 7c (measured height of
bldg.), 8 (visible improvements), 9 (parking), 10 (indication of access), 11b
(evidence of utilities per observation and plans), 13
 


 
17

--------------------------------------------------------------------------------

 


(names of adjoining owners of platted land), 14 (distance to nearest
intersecting streets), 16 (evidence of earth moving), 17 (changes to right of
way) and 18 (evidence of dump site) and show them thereon.
 
(b)           With respect to the Real Estate, the Buyer shall a have a period
of 20 business days from its receipt of the later of the Title Commitment,
Survey and Title Documents in which to review such Title Commitment, Survey and
Title Documents and to deliver to the Seller, at the Buyer’s election, notice of
any objections thereto with respect to matters that would materially and
adversely affect the Buyer’s use, ownership of, marketability, or the market
value of the Real Estate (each a “Buyer’s Objection Notice”). The Seller shall
use its reasonable best efforts to promptly, but in no event later than the
twentieth (20th) day after Seller’s receipt of Buyer’s Objection Notice, cure
all objections relating to all Buyer’s Objection Notices and take all
commercially reasonable steps required by the Title Insurer to eliminate each
objection as an exception to the applicable Title Commitment. Any objection that
the Title Insurer is willing to insure over on terms reasonably acceptable to
Buyer is herein referred to as an “Insured Exception.”  If the objections are
not cured or are not covered by an Insured Exception, the Buyer shall have the
right to (A) terminate this Agreement or (B) in a writing to the Seller waive
any remaining objection.
 
(c)           It shall be a condition to the Buyer’s obligation to close the
Transactions that the Title Insurer be irrevocably committed to issue to the
Buyer (1) an ALTA 2006 owner’s title insurance policy, based on each Title
Commitment and including all unwaived objections, dated as of the Closing Date,
with respect to each parcel of Real Estate in the amount not less than the same
amount as the Title Commitment therefor, subject only to (A) taxes which are a
lien but not yet payable, (B) liens, charges, encumbrances, easements,
rights-of-way or other restrictions that do not adversely affect the Buyer’s use
and ownership of or the marketability of the Real Estate, (C) such other matters
that were disclosed in the Title Commitment and that were not objected to by
Buyer, or if objected to, cured by Seller, and other matters approved in writing
by the Buyer subsequent to the date of this Agreement, and (D) matters over
which the Title Insurer has committed in writing to insure on terms reasonably
acceptable to Buyer (each a “Title Policy”).
 
(d)           Buyer shall pay the costs and expenses associated with the Title
Commitments, Title Documents, Title Policies, and the Surveys.
 
Section 7.07 Environmental Reports.  Seller shall provide Buyer copies of any
environmental reports it has obtained or received with respect to the Real
Estate within 5 Business Days after the date hereof. Buyer, in its discretion,
within 20 days after the date hereof, shall order a phase one and/or phase two
environmental report with respect to the Real Estate of Seller. Buyer shall have
15 Business Days from the receipt of any such environmental reports to notify
Seller of any dissatisfaction with the contents of such reports. Should the cost
of taking all remedial or other corrective actions and measures with respect to
the Real Estate in the aggregate (i) required by applicable law, or (ii)
recommended or suggested by such report or reports or prudent in light of
serious life, health or safety concerns, in the aggregate, exceed the sum of
$50,000 as reasonably estimated by an environmental expert retained for such
purpose by Buyer
 


 
18

--------------------------------------------------------------------------------

 


and reasonably acceptable to Seller, or if the cost of such actions and measures
cannot be so reasonably estimated by such expert to be such amount or less with
any reasonable degree of certainty such circumstances shall be deemed an
“Environmental Problem.” Upon the occurrence of an Environmental Problem, Buyer,
by giving written notice to Seller within thirty (30) days from Buyer’s
discovery of the Environmental Problem, shall have the right to (A) terminate
this Agreement without penalty or (B) to elect to proceed with the
Transactions.  All costs of any phase one investigation and any phase two
investigation or environmental report requested pursuant to this Section which
does not recommend or suggest the taking of any remedial or corrective actions
shall be at Buyer’s sole cost and expense. Seller agrees to pay the costs of any
phase two investigation prepared or conducted at Buyer’s request pursuant to
this Section which recommends or suggests the taking of remedial or corrective
action. Buyer does hereby agree to restore at its cost any property for which it
has undertaken an environmental investigation to the condition existing
immediately prior to such investigation if the investigation does not recommend
or suggest the taking of remedial or corrective action.
 
Section 7.08 Further Assurances.

 
(a)           On and after the Closing Date, Seller shall (i) give such further
assistance to Buyer and shall execute, acknowledge, and deliver all such
instruments and take such further action as may be necessary and appropriate
effectively to vest in Buyer full, legal, and equitable title to the Assets, and
(ii) use their reasonable best efforts to assist Buyer in the orderly transfer
of the Assets and Deposits being acquired by Buyer.
 
(b)           Buyer and Seller agree to ensure an orderly transfer of all data
tapes and processing information and to facilitate an electronic and systematic
conversion of all applicable data regarding the Deposits effective as of the
Closing Date. Seller agrees to provide:
 
(i)           within 15 Business Days after the date of this Agreement, (1) all
information necessary to complete such conversion processing, and (2) the
initial data processing pre-conversion file layout in an electronic form;
 
(ii)           within 15 Business Days of date of this Agreement, all data
necessary to enable Buyer to calculate APY and APYE for the Deposits and
otherwise to comply with Regulation DD, including rate history, back items, no
books and interest calculation;
 
(iii)           no later than 30 days prior to the Closing Date, provide the
final data processing pre-conversion file packages;
 
(iv)           on a day-to-day basis subsequent to the preparation of the final
pre-conversion tapes, provide information on any data processing system changes
or additions;
 
(v)           as part of the data processing conversion, pay off all accrued
interest on checking and money market accounts (but not CD’s or
 


 
19

--------------------------------------------------------------------------------

 


passbooks), send statements on all accounts as required by Regulation DD, and
book all savings account no-book items; and
 
(vi)           by 10:00 a.m. on the first business day after the Closing Date,
provide two sets of final data processing conversion file packages.
 
Except with respect to item (v) above, Buyer agrees to reimburse Seller all out
of pocket expenses incurred by Seller in connection with Seller's performance of
its obligations pursuant to this Section 7.08(b).


(c)           The parties agree to send promptly to the other parties hereto, at
the receiving party’s expense, any payments, documents or instruments a party
receives after the Closing which belongs to another party.
 
Section 7.09 Payment of Checks.  From and after the Closing Date, Buyer agrees
to pay, to the extent of sufficient available funds on deposit, all properly
drawn checks, drafts, and negotiable orders of withdrawal timely presented to it
by mail, over its counters, or through clearings if such items are drawn by
depositors whose Deposits or accounts on which such items are drawn are
Deposits, whether drawn on the check or draft forms provided by Seller, for at
least 120 days after the Closing Date, or on those provided by Buyer. In
addition, Buyer shall, in all other respects, discharge the duties, liabilities
and obligations with respect to the Deposits to the extent such duties,
liabilities or obligations occur following the Closing.
 
Section 7.10 Close of Business on Closing Date.  On the Closing Date, Seller
shall close the Branch Office for business not later than 3:00 p.m., whereupon
representatives of Buyer shall have access to the Branch Office, under the
supervision of representatives of Seller, to verify Seller’s provision to Buyer
of the documents, files and records relating to the Branch Office, including the
Records.
 
Section 7.11 Confidentiality of Records.  Buyer and its authorized agents and
representatives shall receive and treat all Records, documents and information
obtained pursuant to any provision of this Agreement as confidential, until the
transactions contemplated by this Agreement have been consummated, and if not
consummated, shall thereafter continue to maintain such confidentiality and not
use such information for any purpose whatsoever, and shall, upon the request of
Seller, return to Seller all originals and copies of such documents or other
materials containing such information or Records. Until the Closing Date, Buyer
shall use all such information only for purposes of effectuating the
Transactions.
 
Section 7.12 Solicitation of Customers.  For one year following the Closing
Date, Seller will not, directly or indirectly, and will not permit any of its
officers, directors or affiliates on behalf of Seller to, solicit customers
whose Deposits are assumed pursuant to this Agreement for any banking business,
including, without limitation, deposit taking activities; provided, however,
that Seller shall not be restricted or prohibited from engaging in or using
general mass mailings, telemarketing programs, newspaper, radio, television or
print advertisements that are directed to the general public, the internet, the
Seller's website, electronic advertisements or communications that are directed
to the general public or to persons who remain customers of Seller following the
Closing.
 


 
20

--------------------------------------------------------------------------------

 


Section 7.13 Installation/Conversion of Signage/Equipment.  Prior to Closing, at
times mutually agreeable to Buyer and Seller, Buyer may, at Buyer’s sole
expense, install teller equipment, platform equipment, security equipment,
computers, and signage at the Branch Office, and Seller shall cooperate with
Buyer in connection with such installation; provided, however, that (i) such
installation shall not interfere with the normal business activities and
operation of the Branch Office; (ii) no such signage shall be installed at the
Branch Office more than 5 Business Days before the Closing Date; and (iii)
Buyer’s name as appearing on any such signage shall be covered by an opaque
covering material until after the close of business on the Closing Date.  Within
24 hours after the close of business on the Closing Date, Buyer, at its expense,
shall substitute its name and logo for the name and logo of Seller on all signs
at the Branch Office.  Seller agrees, at its expense, to remove from the Branch
Office within 5 days after the Closing Date any such signs which carry the name
or logo of Seller or any of its affiliates.  Buyer agrees to replace promptly
all written, printed and electronic materials bearing Seller's or any of its
affiliate's name and/or logo used at the Branch Office with written, printed or
electronic materials bearing Buyer's name and/or logo, including, without
limitation, Deposit account forms, stationery, marketing, advertising and other
materials or brochures.  All such materials so replaced shall be removed by
Seller, at its expense, from the Branch Office as promptly as practicable after
the Closing Date.
 
Section 7.14 Seller Activities After Closing.  Seller shall pay when due all of
their respective obligations with respect to the Excluded Liabilities.
 
Section 7.15 Maintenance of Records by Buyer.  The Buyer agrees that it shall
maintain, preserve and safely keep, for a period of six years, all of the
Records for the benefit of itself and the Seller, and that it shall permit the
Seller or its representatives, at any reasonable time and at the expense of the
Seller, to inspect, make extracts from or copies of any such Records as such
parties shall deem reasonably necessary.
 
 
ARTICLE VIII
EMPLOYEES
 
Section 8.01 Employees.
 
(a)           Buyer shall offer substantially similar salaries, duties and
benefits as are available to similarly situated employees of Buyer, to those
employees of Seller who Buyer elects to hire and who satisfy Buyer’s customary
employment requirements, including pre-employment interviews, investigations and
employment conditions, uniformly applied by Buyer and Buyer’s employment needs.
Buyer and Seller will establish a mutually acceptable process for the orderly
interviewing of employees for employment by Buyer; Seller will give Buyer a
reasonable opportunity to interview the employees.
 
(b)           Seller shall give notices to Seller's employees as are required
for it to comply with the Consolidated Omnibus Reconciliation Act of 1985
("COBRA") or any applicable state law with respect to continuation of healthcare
coverage. To the extent that Seller maintains a group health plan after Closing
which allows it to provide health continuation coverage and taking all other
actions required of it by COBRA, with respect
 


 
21

--------------------------------------------------------------------------------

 


to all individuals who are, immediately before the Closing Date, or who become,
upon or after the Closing Date, qualified beneficiaries because of their status
as current or former employees of Seller or their relationship to current or
former employees of Seller (collectively, the “COBRA Employees”); then Seller
shall be responsible for providing health continuation coverage and performing
any related responsibilities to the COBRA Employees. Further Seller shall
provide such other continuation and/or conversion notices to the employees as
are required under federal or state law relative to the benefits which they
enjoyed prior to the Closing Date.
 
(c)           Before Closing, with Seller’s prior consent (which consent shall
not be unreasonably withheld), Buyer may conduct such training and other
programs as it may, in its reasonable discretion and at its sole expense, elect
to provide for those employees who accept an offer of employment from Buyer;
provided, however, that such training and other programs shall not materially
interfere with or prevent the performance of the normal business operations of
Seller.
 
(d)           This Section 8.01 shall not confer any rights or benefits on any
person other than Buyer and Seller, or their respective successors and assigns,
either as a third party beneficiary or otherwise.
 
(e)           Buyer agrees that those employees of Seller who become employees
of Buyer on the Closing Date (“Former Seller Employees”), while they remain
employees of Buyer after the Closing Date will be provided with benefits under
employee benefit plans during their period of employment which are no less
favorable in the aggregate than those provided by Buyer to similarly situated
employees of Buyer except as otherwise provided herein. Unused vacation pay
which has been accrued as of the Closing Date by any Former Seller Employees
shall be paid to such employees by Seller on or before the Closing Date if
required by Seller’s policies or applicable law. Except as hereinafter provided,
at the Closing Date, Buyer will amend or cause to be amended each employee
benefit and welfare plan of Buyer in which Former Seller Employees are eligible
to participate, to the extent necessary and allowable under applicable law, so
that as of the Closing Date:
 
(i)           such plans take into account for purposes of eligibility,
participation, vesting, and benefit accrual (except that there shall not be any
benefit accrual for past service under any qualified defined benefit pension
plan), the service of such employees with Seller as if such service were with
Buyer;
 
(ii)           Former Seller Employees are not subject to any waiting periods or
pre-existing condition limitations under the medical, dental and health plans of
Buyer in which they are eligible to participate and may commence participation
in such plans on the Closing Date;
 


 
22

--------------------------------------------------------------------------------

 


(iii)           for purposes of determining the entitlement of Former Seller
Employees to sick leave and vacation pay following the Closing Date, the service
of such employees with Seller shall be treated as if such service were with
Buyer; and
 
(iv)           Former Seller Employees are first eligible to participate and
will commence participation in the River Valley Financial Bank 401(k) Savings
Plan, the River Valley Bancorp Employee Stock Ownership Plan, and River Valley
Financial Bank’s Pentegra Group defined benefit pension plan on the first entry
date coinciding with or following the Closing Date.
 
Section 8.02 Employment Contracts and Employee Benefit Plans.  Buyer is not
assuming, nor shall it have responsibility for the continuation of, any
liabilities under or in connection with:
 
(a)           any employment or consulting contract, collective bargaining
agreement, supplemental employee retirement plan, plan or arrangement providing
for insurance coverage or for deferred compensation, bonuses, stock options, or
other forms of incentive compensation or post-retirement compensation or
benefits, written or implied, which is entered into or maintained, as the case
may be, by Seller; or
 
(b)           any employee benefit plan as maintained, administered, or
contributed to by Seller or any of its Affiliates and covering any employees.
 
Section 8.03 Employee Documents.  Within 15 Business Days of the date of this
Agreement, Seller shall provide Buyer with access to employees at the Branch
Office and Buyer will be delivered copies of such employee’s personnel files
including, but not limited to, copies of each written employment agreement and a
written description of the terms of oral employment agreements for such
employee, if any, but excluding any medical or health related information not
disclosable without the consent of such employees.
 
 
ARTICLE IX
CONDITIONS TO CLOSING
 
Section 9.01 Conditions to the Obligations of Seller  Unless waived in writing
by Seller, the obligations of Seller to consummate the Transactions contemplated
by this Agreement are subject to the satisfaction at or prior to the Closing
Date of the following conditions:
 
(a)           Performance. Each of the acts and undertakings and covenants of
Buyer to be performed at or before the Closing pursuant to this Agreement shall
have been duly performed in all material respects.
 
(b)           Representations and Warranties. The representations and warranties
of Buyer contained in Article VI of this Agreement shall be true, correct and
complete, in all material respects, on and as of the Closing Date with the same
effect as though made on and as of the Closing Date.
 


 
23

--------------------------------------------------------------------------------

 


(c)           Documents. Seller shall have received the following documents from
Buyer:
 
(1)           An executed copy of the Assignment and Assumption Agreement
substantially in the form of Exhibit 2.02(a) hereto.
 
(2)           Resolutions of Buyer’s Board of Directors, certified by its
Secretary or Assistant Secretary, authorizing the execution and delivery of this
Agreement and the consummation of the Transactions.
 
(3)           A certificate of the Secretary or Assistant Secretary of Buyer as
to the incumbency and signatures of officers.
 
(4)           A certificate signed by a duly authorized officer of Buyer stating
that the conditions set forth in Section 9.01(a) and Section 9.01(b) of this
Agreement have been fulfilled.
 
(5)           An executed copy of the Retirement Account Transfer Agreement
attached hereto as Exhibit 3.07.
 
(6)           Such other instruments and documents as counsel for Seller may
reasonably require as necessary or desirable for transferring to Buyer the
obligation to pay the Deposit liabilities and otherwise perform Seller’s
obligations that are being transferred to Buyer pursuant to this Agreement, all
in form and substance reasonably satisfactory to counsel for Seller.
 
(d)           Purchase Price. Seller shall have received the Purchase Price in
immediately available funds, if Seller is entitled to a cash payment at the
Closing.
 
Section 9.02 Conditions to the Obligations of Buyer.  Unless waived in writing
by Buyer, the obligations of Buyer to consummate the Transactions contemplated
by this Agreement are subject to the satisfaction at or prior to the Closing of
the following conditions:
 
(a)           Performance. Each of the acts and undertakings and covenants of
Seller to be performed at or before the Closing pursuant to this Agreement shall
have been duly performed in all material respects.
 
(b)           Representations and Warranties. The representations and warranties
of Seller contained in Article V of this Agreement shall be true, correct and
complete in all material respects on and as of the Closing Date (unless they
speak to an earlier date) with the same effect as though made on and as of the
Closing Date, except to the extent that inaccuracies in those representations
and warranties do not relate to the Assets or the Liabilities (other than the
Deposits).
 
(c)           Documents. Buyer shall have received the following documents from
Seller:
 


 
24

--------------------------------------------------------------------------------

 
 
(1)           A duly executed recordable Corporate Warranty Deed conveying title
to the Real Estate and a Vendor’s Affidavit to be transferred hereunder in the
form of Exhibits 3.01(a) and (b) hereto, and an updated title report with
respect to the Real Estate.
 
(2)           An executed Assignment and Assumption Agreement in the form of
Exhibit 2.02(a) hereto.
 
(3)           An executed Bill of Sale and Assignment in the form of Exhibit
3.02(a) hereto.
 
(4)           Resolutions of Seller’s Board of Directors, certified by its
Secretary or Assistant Secretary, authorizing the execution and delivery of this
Agreement and the consummation of the Transactions.
 
(5)           A certificate from the Secretary or Assistant Secretary of Seller
as to the incumbency and signatures of officers.
 
(6)           A certificate signed by a duly authorized officer of Seller
stating that the conditions set forth in Section 9.02(a) and Section 9.02(b) of
this Agreement have been satisfied.
 
(7)           A final customer list as set forth in Section 12.06(a) of this
Agreement.
 
(8)           An affidavit of non-foreign status as required by Section 1445 of
the Internal Revenue Code of 1986, as amended.
 
(9)           The holds and stop payment information described in Section 12.01
of this Agreement.
 
(10)          An executed copy of the Retirement Account Transfer Agreement
attached hereto as Exhibit 3.07.
 
(11)          All third party consents required for the Seller to consummate the
Transactions.
 
(12)          The Records.
 
(13)          Such other documents or instruments as counsel for Buyer may
reasonably require as necessary or desirable for transferring, assigning and
conveying to Buyer the Contracts and the Deposits and good, marketable, and
(with respect to the Real Estate) insurable title to the Assets to be
transferred to Buyer pursuant to this Agreement, all in form and substance
reasonably satisfactory to counsel for Buyer.
 
(d)           Physical Delivery. Seller shall also deliver to Buyer the Assets
purchased hereunder which are capable of physical delivery.
 


 
25

--------------------------------------------------------------------------------

 


(e)           Purchase Price. Buyer shall have received any cash payment to
which it is entitled at the Closing under Section 2.01(c) of this Agreement.
 
(f)           Conversion. Buyer and Seller shall have completed all steps
required to permit the conversion of Seller’s Deposits to Buyer’s data
processing system.
 
Section 9.03 Condition to the Obligations of Seller and Buyer.
 
(a)           Regulatory Approvals. All required licenses, approvals, and
consents of any relevant federal, state, or other regulatory agency shall have
been obtained without any non-standard conditions or other non-standard
requirements reasonably deemed unduly burdensome by either Seller or Buyer.
 
(b)           Absence of Proceedings and Litigation. No order shall have been
entered and remain in force at the Closing Date restraining or prohibiting any
of the Transactions in any legal, administrative or other proceeding, no action
or proceeding shall have been instituted or threatened on or before the Closing
Date seeking to restrain or prohibit the Transactions contemplated by this
Agreement.
 
 
ARTICLE X
INDEMNIFICATION
 
Section 10.01 Indemnification by Seller.
 
(a)           From and after the Closing Date, Seller shall indemnify, hold
harmless, and (at the option of Buyer) defend Buyer from and against any and all
actual liabilities, claims, losses, penalties, fines, forfeitures, legal fees
and related costs and judgments (“Losses”), arising out of (1) any failure of
Seller to observe or perform any of its covenants or obligations under this
Agreement, (2) the inaccuracy of any representation or warranty set forth in
Article V hereof (subject to Section 13.15 hereof as to the survival of such
representations and warranties), or (3) any claim by a third party that Buyer is
responsible for any Excluded Liabilities.
 
(b)           The obligations of Seller under Section 10.01(a) shall be
contingent upon Buyer giving Seller written notice (i) of receipt by Buyer of
any process and/or pleading in or relating to any actions, suits, or proceedings
of the kinds described in Section 10.01(a), including copies thereof, and (ii)
of the assertion of any claim or demand of the kind described in Section
10.01(a), including, to the extent known to Buyer, the identity of the person(s)
or entity(ies) asserting such claim or making such demand and the nature
thereof, and including copies of any correspondence or other writings relating
thereto. The failure to give such notice within a reasonable time shall not void
Buyer’s right to indemnification from Seller unless the delay shall have
materially prejudiced Seller's right to defend. Seller shall have the right, at
its expense, to take over Buyer’s defense in such actions, suits, or proceedings
through counsel selected by Seller, to compromise and/or settle the same (on a
basis acceptable to Buyer) and to prosecute any available appeals or reviews of
any adverse judgment or ruling that may be entered therein, and Buyer agrees to
cooperate with Seller in the defense and/or prosecution of claims regarding
these matters. If Seller shall fail or refuse to assume the defense of any such
 


 
26

--------------------------------------------------------------------------------

 


matter, Buyer shall be entitled to defend, compromise and/or settle the same (in
its sole discretion), and Seller shall be obligated to indemnify Buyer for all
Losses incurred in connection therewith.
 
Section 10.02 Indemnification by Buyer.
 
(a)           From and after the Closing Date, Buyer shall indemnify, hold
harmless, and defend Seller from and against all Losses arising out of (1) any
failure of Buyer to observe or perform any of its covenants or obligations under
this Agreement, (2) the inaccuracy of any representation or warranty set forth
in Article VI hereof (subject to Section 13.15 hereof as to the survival of such
representations and warranties) or (2) any claims by a third party that Seller
is responsible for any of the Liabilities.
 
(b)           The obligations of Buyer under Section 10.02(a) shall be
contingent upon Seller giving Buyer written notice (i) of receipt by Seller of
any process and/or pleading in or relating to any actions, suits, or proceedings
of the kinds described in Section 10.02(a), including copies thereof, and (ii)
of the assertion of any claim or demand of the kind described in Section
10.02(a), including to the extent known to Seller the identity of the person(s)
or entity(ies) asserting such claim or making such demand and the nature
thereof, and including copies of any correspondence or other writings relating
thereto. The failure to give such notice within a reasonable time shall not void
Seller's right to indemnification from Buyer unless the delay shall have
materially prejudiced Buyer’s right to defend. Buyer shall have the right, at
its expense, to take over Seller's defense in such actions, suits, or
proceedings through counsel selected by Buyer, to compromise and/or settle the
same (on a basis reasonably acceptable to Seller) and to prosecute any available
appeals or reviews of any adverse judgment or ruling that may be entered
therein, and Seller agrees to cooperate with Buyer in the defense and/or
prosecution of claims regarding these matters. If Buyer shall fail or refuse to
assume the defense of any such matter, Seller shall be entitled to defend,
compromise and/or settle the same (in its sole discretion), and Buyer shall be
obligated to indemnify Seller for all Losses incurred in connection therewith.
 
Section 10.03 Limitation on Losses; Deductible.  Notwithstanding any other
provisions of this Agreement, except in the case of actual fraud by Buyer or
Seller:
 
(a)           any claim for indemnification hereunder, other than a claim
arising out of a breach of a covenant to be performed after the Closing, must be
asserted, if at all, during the period commencing on the Closing Date and ending
eighteen (18) months following the Closing Date (except that this limitation on
the claims period shall not apply to the representations and warranties set
forth in Section 5.09);
 
(b)           no party shall make any claim for indemnification of Losses that
are less than $10,000 (the “Threshold Amount”); provided, that if the aggregate
of all claims for Losses by a party equals or exceeds the Threshold Amount, then
such party shall be entitled to recover for Losses only to the extent such
Losses exceed the Threshold Amount; and
 


 
27

--------------------------------------------------------------------------------

 


(c)           the aggregate maximum amount of all Losses that may be claimed for
indemnification by a party with respect to the failure of the other party’s
representations or warranties contained in this Agreement to be true and
correct, or the failure of the other party’s covenants or obligations required
to be observed or performed under this Agreement, shall not exceed $2,000,000
(except that this limitation on damages shall not apply to the representations
or warranties set forth in Section 5.01, Section 5.02(ii), the first sentence of
Section 5.04, Section 5.07, or Section 5.09);
 
provided, however, that the foregoing limitations shall not apply to Buyer’s
obligations with respect to the Liabilities or to Seller’s obligations with
respect to the Excluded Liabilities.
 
 
ARTICLE XI
TERMINATION
 
Section 11.01 Termination.  This Agreement shall terminate and be of no further
force or effect as between the parties, except as to liability for breach of any
duty or obligation arising prior to the date of termination, upon the occurrence
of any of the following conditions:
 
(a)           The expiration of 10 Business Days after any Governmental
Authority shall have denied or refused to grant the approvals or consents
required to be obtained pursuant to this Agreement, unless within said 10
Business Day period Buyer and Seller agree to submit or resubmit an application
to, or appeal the decision of, the regulatory authority which denied or refused
to grant approval thereof;
 
(b)           The expiration of 20 Business Days from the date that either party
has given notice to the other party of such other party’s material breach or
misrepresentation of any obligation, warranty, representation, or covenant in
this Agreement; provided, however, that no such termination shall take effect if
within said 20 Business Day period the party so notified shall have fully and
completely corrected the grounds for termination as specified in such notice;
provided further, however, that no such termination shall take effect if within
30 Business Days of the failure by the notified party to make such correction
within said 30 day period, the notifying party delivers to the notified party a
written election not to terminate this Agreement notwithstanding such breach or
misrepresentation, and any such election to proceed shall not waive such party’s
right to seek damages or other equitable relief;
 
(c)           The failure to consummate the transactions provided for in this
Agreement by December 31, 2010, unless the date is extended by the mutual
written agreement of the parties;
 
(d)           The mutual written consent of the parties to terminate;
 
(e)           By Seller, if any of the conditions set forth in Section 9.01 or
Section 9.03 hereof have not been satisfied by December 31, 2010 (or such
earlier time as it becomes apparent that such condition will not be met), unless
the relevant condition shall have failed to occur as a result of any material
act or omission by Seller;
 


 
28

--------------------------------------------------------------------------------

 


(f)           By Buyer, if any of the conditions set forth in Section 9.02 or
Section 9.03 hereof have not been satisfied by December 31, 2010 (or such
earlier time as it becomes apparent that such condition will not be met), unless
the relevant condition shall have failed to occur as a result of any material
act or omission by Buyer;
 
Section 11.02 Effect of Termination and Abandonment.  In the event of
termination of this Agreement and the abandonment of the transactions
contemplated by this Agreement pursuant to this Article XI, no party to this
Agreement shall have any liability or further obligation to any other party
hereunder except (a) as set forth in Section 7.11, and (b) that termination will
not relieve a breaching party from liability for any willful breach of this
Agreement giving rise to such termination.
 
 
ARTICLE XII
OTHER AGREEMENTS
 
Section 12.01 Holds and Stop Payment Orders.  Holds and stop payment orders that
have been placed by Seller on particular accounts or on individual checks,
drafts or other instruments before the Closing Date will be continued by Buyer
under the same terms after the Closing Date. Seller will deliver to Buyer at the
Closing a complete schedule of such holds and stop payment orders and
documentation relating to the placing thereof
 
Section 12.02 ACH Items and Recurring Debits.  Seller will transfer all ACH
arrangements to Buyer as soon as possible after the Closing Date. At least 15
Business Days prior to the Closing Date, Seller will deliver to Buyer (i) a
listing of account numbers for all accounts being assumed by Buyer subject to
ACH Items and Recurring Debit arrangements, and (ii) all other records and
information necessary for Buyer to administer such arrangements. Buyer shall
continue such ACH arrangements and such Recurring Debit arrangements as are
originated and administered by third parties and for which Buyer need act only
as processor; Buyer shall also continue Recurring Debit arrangements that were
originated or administered by Seller.
 
Section 12.03  Withholding.  Seller shall deliver to Buyer (i) within 3 Business
Days after the Closing Date a list of all “B” (TINs do not match) and “C” (under
reporting/IRS imposed withholding) notices from the IRS imposing withholding
restrictions, and (ii) for a period of 120 days after the Closing Date, all
notices received by Seller from the IRS releasing withholding restrictions on
Deposit accounts transferred to Buyer pursuant to this Agreement. Any amounts
required by any governmental agency to be withheld from any of the Deposits (the
“Withholding Obligations”) will be handled in the following manner:
 
(a)           Any Withholding Obligations required to be remitted to the
appropriate governmental agency prior to the Closing Date will be withheld and
remitted by Seller, and any other sums withheld by Seller pursuant to
Withholding Obligations prior to the Closing Date shall also be remitted by
Seller to the appropriate governmental agency on or prior to the time they are
due.
 
(b)           Any Withholding Obligations required to be remitted to the
appropriate governmental agency on or after the Closing Date with respect to
Withholding
 


 
29

--------------------------------------------------------------------------------

 


Obligations after the Closing Date and not withheld by Seller as set forth in
Section 12.03(a) above will be remitted by Buyer.
 
(c)           Any penalties described on “B” notices from the IRS or any similar
penalties that relate to Deposit accounts opened by Seller prior to the Closing
Date will be paid by Seller promptly upon receipt of the notice providing such
penalty assessment resulted from Seller’s acts, policies or omissions.
 
Section 12.04 Retirement Accounts.  Seller will provide Buyer with the proper
trust documents and all related information for any Retirement Accounts assumed
by Buyer under Section 2.02 of this Agreement. Buyer shall be responsible for
all federal and state income tax reporting of Retirement Accounts for 2010.
Seller agrees to cooperate with Buyer to permit Buyer to retain Seller’s current
reporting service provider (and assume any such contract) (if Buyer elects to do
so) and to assist Buyer in the preparation of any such reports or background
materials needed for the preparation of any such reports.
 
Section 12.05 Interest Reporting.  Buyer shall report for 2010 all interest
credited to, interest withheld from, and early withdrawal penalties charged to
the Deposits which are assumed by Buyer under this Agreement. Seller agrees to
cooperate with Buyer to permit Buyer to retain Seller’s current reporting
service provider (and assume any such contract) (if Buyer elects to do so) and
to assist Buyer in the preparation of any such reports or background materials
needed for the preparation of any such reports. Said reports shall be made to
the holders of these accounts and to the applicable federal and state regulatory
agencies.
 
Section 12.06 Notices to Depositors. Seller shall provide Buyer an intermediate
customer list of the Deposit accounts to be assumed by Buyer pursuant to this
Agreement, together with a tape thereof, as of month-end prior to the scheduled
Seller mailing referred to in Section 12.06(a) below. Seller shall provide Buyer
a final customer list of the Deposits transferred as of the Closing Date
pursuant to this Agreement with the data processing tapes.
 
(a)           After receipt of all regulatory approvals and, with the
concurrence of the DFI and the OTS, at least five Business Days before the
Closing Date but only after the waiver or satisfaction of all conditions to
Closing (other than deliveries), Seller shall mail notification to the holders
of the Deposits to be assumed that, subject to closing requirements, Buyer will
be assuming the liability for the Deposits; provided however, such notice shall
be given to the holders of IRAs at least 30 days prior to the Closing Date. The
notification(s) will be based on the list referred to in the first paragraph of
Section 12.06 above and a listing maintained at the Branch Office of the new
accounts opened since the date of said list. Seller shall provide Buyer with the
documentation of said listing up to the date of Seller’s mailing. Buyer shall
send notification(s) to the same holders either together with Seller’s mailing,
(in which case Buyer and Seller shall equally share the costs of such mailing
and Buyer shall not delay the timing of such mailing), or within 3 days after
Seller’s notification setting out the details of its administration of the
assumed accounts. Each party shall obtain the approval of the other on its
notification letter(s). Except as otherwise provided herein, each party will be
responsible for the cost of its own mailing.
 


 
30

--------------------------------------------------------------------------------

 


(b)           At least 5 Business Days before the Closing Date, Seller will
prominently and continuously display a sign in the Branch Office stating that
they will be closed at 3:00 p.m. on the Closing Date.
 
Section 12.07 Card Processing and Overdraft Coverage.
 
(a)           Seller will provide Buyer with a list of ATM card holders and a
magnetic tape no later than 30 days prior to the Closing Date; provided,
however, Buyer shall not use such list to contact the card holders prior to 5
Business Days before the Closing Date.
 
(b)           All customers at the Branch Office with overdraft coverage shall
be provided similar overdraft coverage, if available, by Buyer after the
Closing.
 
Section 12.08 Taxpayer Information.  Seller shall deliver to Buyer within 3
Business Days after the Closing Date: (i) TINs (or record of appropriate
exemption) for all holders of Deposit accounts acquired by Buyer pursuant to
this Agreement; and (ii) all other information in Seller’s possession or
reasonably available to Seller required by applicable law to be provided to the
IRS with respect to the Assets and Deposit accounts transferred pursuant to this
Agreement and the holders thereof, except for such information which Seller will
report on pursuant to Section 12.03 and Section 12.05 of this Agreement
(collectively, the “Taxpayer Information”). Seller hereby certifies that such
information, when delivered, shall accurately reflect the information provided
by Seller’s customers.
 
 
ARTICLE XIII
GENERAL PROVISIONS
 
Section 13.01 Attorneys’ Fees.  Except as provided below, each party shall bear
the cost of its own attorneys’ fees incurred in connection with the preparation
of this Agreement and consummation of the Transactions. Notwithstanding the
foregoing, in any action between the parties seeking enforcement of any of the
terms and provisions of this Agreement or in connection with any of the property
described herein, the prevailing party in such action shall be awarded, in
addition to damages, injunctive or other relief, its reasonable costs and
expenses, not limited to taxable costs, and reasonable attorneys’ fees and
expenses as determined by the court.
 
Section 13.02 No Third Party Beneficiaries.  This Agreement is not intended nor
should it be construed to create any express or implied rights in any third
parties.
 
Section 13.03 Notices.  All notices, requests, demands, and other communication
given or required to be given under this Agreement shall be in writing, duly
addressed to the parties as follows or at such other address, telephone or
facsimile number as either party may later specify by such written notice:
 
To Seller:
The New Washington State Bank
 
402 E. Main Street
 
New Washington, IN  47162
 
Telephone:  (812) 256-7100
 
Facsimile:  (812) 256-7114





 
31

--------------------------------------------------------------------------------

 




With a copy to:
R. James Straus
 
Frost Brown Todd LLC
 
400 West Market Street, 32nd Floor
 
Louisville, KY 40202
 
Telephone: (502) 589-5400
 
Facsimile: (502) 581-1087
   
To Buyer:
River Valley Financial Bank
 
430 Clifty Drive
 
Madison, IN  47250
 
Telephone:  (812) 273-4949
 
Facsimile:  (812) 273-2883
   
With copy to:
Claudia V. Swhier, Esq.
 
Barnes & Thornburg LLP
 
11 South Meridian Street
 
Indianapolis, IN  46204-3535
 
Telephone:  (317) 231-7231
 
Facsimile:  (317) 231-7433



Any such notice sent by registered or certified mail, return receipt requested,
shall be deemed to have been duly given and received 48 hours after the same is
so addressed and mailed with postage prepaid. Notice sent by any other manner
shall be effective only upon actual receipt thereof.
 
Section 13.04 Assignment.  This Agreement may not be assigned by either party
without the prior written consent of the other party, and any attempted
assignment in violation of this section is void.
 
Section 13.05 Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective heirs, successors or representatives.
 
Section 13.06 Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Indiana.
 
Section 13.07 Entire Agreement.  This Agreement, together with the Schedules and
Exhibits hereto, contains all of the agreements of the parties to it with
respect to the matters contained herein and no prior or contemporaneous
agreement or understanding, oral or written, pertaining to any such matters
shall be effective for any purpose. No provision of this Agreement may be
amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest and expressly stating that it
is an amendment of this Agreement.
 
Section 13.08 Headings.  The headings of this Agreement are for purposes of
reference only and shall not limit or define the meaning of the provisions of
this Agreement.
 


 
32

--------------------------------------------------------------------------------

 


Section 13.09 Severability.  If any paragraph, section, sentence, clause, or
phrase contained in this Agreement shall become illegal, null or void, or
against public policy, for any reason, or shall be held by any court of
competent jurisdiction to be illegal, null or void, or against public policy,
the remaining paragraphs, sections, sentences, clauses, or phrases contained in
this Agreement shall not be affected thereby.
 
Section 13.10 Waiver.  The waiver of any breach of any provision under this
Agreement by any party hereto shall not be deemed to be a waiver of any
preceding or subsequent breach under this Agreement.
 
Section 13.11 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which shall
constitute one and the same instrument.
 
Section 13.12 Force Majeure.  No party shall be deemed to have breached this
Agreement solely by reason of delay or failure in performance resulting from a
natural disaster or other act of God. The parties agree to cooperate in an
attempt to overcome such a natural disaster or other act of God and consummate
the transactions contemplated by this Agreement, but if either party reasonably
believes that its interests would be materially and adversely affected by
proceeding, such party shall be excused from any further performance of its
obligations and undertakings under this Agreement.
 
Section 13.13 Schedules.  All information set forth in the Exhibits and
Schedules hereto shall be deemed a representation and warranty of Seller as to
the accuracy and completeness of such information in all material respects.
 
Section 13.14 Knowledge.  Whenever any statement in this Agreement or in any
list, certificate or other document delivered to any party pursuant to this
Agreement is made “to the knowledge” or “to the best knowledge” of any party,
such knowledge shall mean facts and other information that an officer of such
party knows or reasonably should know.
 
Section 13.15 Survival.  All of the representations and warranties and the
covenants and obligations of the parties set forth herein that are to be
performed after the Closing Date (including the indemnification provisions of
Article X), shall survive the Closing Date subject to the limitations set forth
in Section 10.03(a) hereof.
 
Section 13.16 Transfer Charges and Assessments.  All transfer, assignment,
sales, conveyancing and recording charges, assessments and taxes applicable to
the sale and transfer of the Assets shall be paid and borne by the Buyer.
 
Section 13.17 Breaches of Agreements with Third Parties.  If the assignment of
any material claim, contract, license, lease, or commitment (or any material
claim or right or any benefit arising thereunder) without the consent of a third
party would constitute a breach thereof or materially affect the rights of Buyer
or Seller thereunder, then such assignment is hereby made subject to such
consent or approval being obtained.
 
Section 13.18 Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any covenants in this Agreement were not
performed in accordance
 


 
33

--------------------------------------------------------------------------------

 


with their specific terms or otherwise were materially breached. It is
accordingly agreed that, without the necessity of proving actual damages or
posting bond or other security, the parties shall be entitled to temporary
and/or permanent injunction or injunctions to prevent breaches of such
performance and to specific enforcement of the terms and provisions in addition
to any other remedy to which they may be entitled, at law or in equity.
 
The parties hereto have duly authorized and executed this Agreement as of the
date first above written.
 
 

 
The New Washington State Bank
             
By:
/s/ Patrick J. Glotzbach  
Name:
Patrick J. Glotzbach
 
Title:
President and Chief Executive Officer
                   
River Valley Financial Bank
             
By:
/s/ Matthew P. Forrester  
Name:
Matthew P. Forrester
 
Title:
President and Chief Executive Officer



 
 
 

 
34